589 So.2d 959 (1991)
Ronald FETTERS, Appellant,
v.
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 90-2187.
District Court of Appeal of Florida, Fifth District.
October 31, 1991.
Rehearing Denied December 18, 1991.
Roger L. Weeden, Orlando, for appellant.
Patricia A. Savitz, Dept. of Health and Rehabilitative Services, Orlando, for appellee.
PER CURIAM.
D., the natural child of Ronald Fetters, appellant, was adjudicated to be dependent almost entirely because the father had physically abused a step-child, T. The father has emotional and psychological problems but there was no evidence that he abused his natural child, D. We have examined the facts and circumstances in this case and find them legally insufficient to support a determination of dependency and the placing of the child's custody with HRS.
The order adjudicating dependency and disposition as to the natural child, D., is, accordingly,
REVERSED.
DAUKSCH, W. SHARP, and COWART, JJ., concur.